UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OFREGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00750 Exact name of registrant as specified in charter: Delaware Group®Equity Funds II Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: November 30 Date of reporting period: February 28, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Large Cap Value Fund February 28, Number of Shares Value Common Stock – 98.69% Consumer Discretionary – 6.40% Comcast Class A 1,249,800 $ 20,546,712 Lowe's 944,800 22,401,208 42,947,920 Consumer Staples – 19.20% Archer-Daniels-Midland 694,300 20,384,648 CVS Caremark 631,800 21,323,250 Heinz (H.J.) 470,700 21,605,130 Kimberly-Clark 341,500 20,742,710 Kraft Foods Class A 758,500 21,564,155 Safeway 934,700 23,292,724 128,912,617 Energy – 11.47% Chevron 275,900 19,947,570 ConocoPhillips 392,500 18,840,000 Marathon Oil 620,700 17,969,265 National Oilwell Varco 466,200 20,265,714 77,022,549 Financials – 8.97% Allstate 629,700 19,678,125 Bank of New York Mellon 668,600 19,068,472 Travelers 407,600 21,435,684 60,182,281 Health Care – 19.71% *Bristol-Myers Squibb 870,700 21,340,857 Cardinal Health 642,100 21,812,137 Johnson & Johnson 334,200 21,054,600 *Merck 591,200 21,803,456 Pfizer 1,457,588 25,580,670 Quest Diagnostics 365,100 20,719,425 132,311,145 Industrials – 6.38% *Northrop Grumman 350,600 21,477,756 *Waste Management 645,900 21,327,618 42,805,374 Information Technology – 12.03% Intel 1,052,600 21,609,878 International Business Machines 167,900 21,350,164 †Motorola 2,392,000 16,169,920 Xerox 2,308,200 21,627,834 80,757,796 Materials – 3.24% *duPont (E.I.) deNemours 645,600 21,769,632 21,769,632 Telecommunications – 5.50% AT&T 738,900 18,332,109 Verizon Communications 643,100 18,604,883 36,936,992 Utilities – 5.79% Edison International 592,000 19,316,960 Progress Energy 511,100 19,570,019 38,886,979 Total Common Stock (cost $683,976,360) 662,533,285 Principal Amount ≠Discount Note – 1.25% Federal Home Loan Bank 0.06% 3/1/10 $ 8,400,052 8,400,052 Total Discount Note (cost $8,400,052) 8,400,052 Total Value of Securities Before Securities Lending Collateral – 99.94% (cost $692,376,412) 670,933,337 Number of Shares Securities Lending Collateral** – 1.67% Investment Companies Mellon GSL DBT II Collateral Fund 9,820,444 9,820,444 BNY Mellon SL DBT II Liquidating Fund 1,414,551 1,401,113 @†Mellon GSL Reinvestment Trust II 75,750 3,219 Total Securities Lending Collateral (cost $11,310,745) 11,224,776 Total Value of Securities – 101.61% (cost $703,687,157) 682,158,113 © Obligation to Return Securities Lending Collateral** – (1.68%) (11,310,745 ) Receivables and Other Assets Net of Liabilities (See Notes) – 0.07% 464,621 Net Assets Applicable to 51,387,474 Shares Outstanding – 100.00% $ 671,311,989 *Fully or partially on loan.†Non income producing security.≠The rate shown is the effective yield at the time of purchase.**See Note 3 in "Notes."@Illiquid security. At February 28, 2010, the aggregate amount of illiquid securities was $3,219, which represented 0.00% of the Fund’s net assets. See Note 4 in “Notes."©Includes $10,990,223 of securities loaned. Notes 1. Significant Accounting PoliciesThe following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Delaware Group® Equity Funds II - Delaware Large Cap Value Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Equity securities, except those traded on the Nasdaq Stock Market, Inc. (Nasdaq), are valued at the last quoted sales price as of the time of the regular close of the New York Stock Exchange (NYSE) on the valuation date.
